Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the application filed 06/16/2020. Claims 1-20 are currently pending.
Priority
Current application, US Application No. 16/902,9622, is filed on 06/16/2020. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A computer-implemented method, comprising: (1.A)
receiving, in real time, drilling acoustic signals during a drilling operation through rock at a drilling location; (1.B)
generating, in a frequency domain, transformed data from the drilling acoustic signals, the transformed data including frequency and amplitude information for the drilling acoustic signals; (1.C)
generating de-noised transformed data from the transformed data by filtering noise including background noise generated in a recording system and top drive rotation generated traces; (1.D)
determining, from the de-noised transformed data, a lithological significant frequency range that includes de-noised significant data points; (1.E) 
and determining, in real time, physical properties of the rock using drill bit rotation rates and the amplitudes of the de-noised significant data points. (1.F)”.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations), certain methods of organizing human activity (“Managing Personal Behavior or Relationships or Interactions Between People”,  “Fundamental Economic Practices or Principles” and “Commercial or Legal Interactions”) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, highlighted limitation/steps (1.C) and (1.D) are treated by the Examiner as belonging to Mathematical Concept grouping as the limitations/steps involve mathematical calculation, derivation of mathematical relationship and repeated calculations disclosed in the application’s specification (see Spec. Fourier transformation [claim 3, spec. 0011, 0031, 0089, Fig. 4], mathematical calculation of noise filtering and the relationship between denoised and noisy data, spec. filtering [0046])
while highlighted limitations/steps (1.E) and (1.F) are treated as belonging to the combination of Mental Process grouping and Mathematical Concept grouping as the limitations involve human judgement, observation or evaluation plus the limitations involve using mathematical relationship among data (see Spec. math relationship between property, rotation rate and amplitude, spec. rock property evaluation models [0052,-0053]. Models are abstract representation of an actual object showing a relationship among drill rotation rate, denoised data and properties, spec. mathematical modeling method [0027, 0035, 0054-0056, 0081, 0085-0086], mathematical relationship [0078, 0082], mathematical classification [0084]).
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated)
In Claim 1: “A computer-implemented method” and “receiving, in real time, drilling acoustic signals during a drilling operation through rock at a drilling location”; 
In Claim 2: “acoustic sensors attached directly to a drive shaft or to an extension of the drive shaft of a drill rig on surface” and “a downhole subassembly adjacent to a drill bit”;
In Claim 12: “A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations”;
In Claim 17: “A computer-implemented system, comprising: one or more processors; and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors”; 
As per claim 1, the additional element in the preamble “A computer-implemented method” is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to a particular operation or field of use. The limitation/step “receiving, in real time, drilling acoustic signals during a drilling operation through rock at a drilling location” represent a normal data collection step in the art and it only adds insignificant extra solution activity to the judicial exception.
As per claim 2, the limitations/elements “acoustic sensors attached directly to a drive shaft or to an extension of the drive shaft of a drill rig on surface” and “a downhole subassembly adjacent to a drill bit” are regular elements in the art and they are not particular.
As per claim 12, the additional element in the preamble “A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations” is not qualified for a meaningful limitation and it even fails to link the judicial exception to a particular operation or field of use. The recited elements “a non-transitory, computer-readable medium” and “a computer system” represent a component of the computer or a general computer, as part of standard elements in the art and they are not particular. 
As per claim 17, the additional element in the preamble “A computer-implemented system, comprising: one or more processors; and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors” is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to a particular operation or field of use. The elements in the preamble represent a general computer, as part of standard elements in the art and it is not particular.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements as a whole do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, under Step 2B analysis, the above claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record. 
The limitations/elements listed as additional elements above are well understood, routine and conventional steps/elements in the art according to the prior art of record. (See Yang ‘685, Moran, Havens, Yang ‘157, Jardine, Aiello, Leggett, and other in the list of prior art of record cited below)
	Claims 1-20, therefore, are not patent eligible.

Invitation to Participate in DSMER Pilot Program
	The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
	An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
	Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
	(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
	(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-4, 7, 11-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang-685 (US 20190072685 A1), hereinafter “Yang ‘685” in view of Moran (US 6424919 B1), hereinafter ‘Moran’.
As per claim 1, Yang ‘685 discloses
	A computer-implemented method, comprising: (method [abs], computer, method [0007, 0008], computer implemented steps [0011])
	receiving, in real time, drilling acoustic signals during a drilling operation through rock at a drilling location; (measuring … during drilling in real time [0003], acoustic sensor data … is received [abs], receives the raw acoustic sensor data from acoustic sensors [0009])
	generating, in a frequency domain, transformed data from the drilling acoustic signals, the transformed data including frequency and amplitude information for the drilling acoustic signals; (converted into the frequency domain [0009], Fourier Transform [0013], frequency, amplitude [0014])
	generating de-noised transformed data from the transformed data by filtering noise including background noise generated in a recording system and top drive rotation generated traces; (the raw acoustic sensor data … being converted into the frequency domain and filtered [0009], filtering the transformed data [0013, 0016-0017], remove some low / high frequency and / or low amplitude data points , generated from other sources , i . e . not from the bit cutting into the rocks [0056, 0093], machine noise [Fig. 6], record, recorded [0078], records and analyze [0085], top drive system for rotating [0010, 0018, 0079-0081])
	determining, from the de-noised transformed data, a lithological significant frequency range that includes de-noised significant data points; (characterize the frequency distribution, characterize loudness level of drilling sound, range of frequencies, characteristics among different lithologies [0069, 0102])

Yang ‘685 further discloses determining, in real time, physical properties of the rock using the amplitudes of the de-noised significant data points. (filtering FFT data, amplitude [0030], The relationships 405 between filtered FFT data … and petrophysical properties … are constructed, petrophysical properties evaluation algorithm [0073, Fig. 7 405], petrophysical properties [0105]), but is silent regarding and determining physical properties of the rock using drill bit rotation rates. 
Moran discloses the relationship between physical properties of earth formation and RPM of drilling bit (relationships between measurements of … parameters of the earth formation and physical properties of … earth formation … affect the speed and/or economy with which … drilled, drilling conditions include … RPM [col 4 line 40 – col 5 line 50]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Yang ‘685 in view of Moran to determine, in real time, physical properties of the rock using drill bit rotation rates and the amplitudes of the de-noised significant data points for the improvement or enhancement of drilling operation (Yang ‘586 - identifying rock types and rock properties in order to improve or enhance drilling operations [0002-0007])

As per claim 12, Yang ‘685 discloses
	A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: (computer readable medium, program code [0008], a non - transitory computer readable medium, that when executed by a computer, cause the computer to perform various operation [0022])
Yang ‘685 in view of Moran further discloses the remaining limitations as shown in claim 1 above.

As per claim 17, Yang ‘685 discloses	
	A computer-implemented system, comprising: one or more processors; and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors, the programming instructions instructing the one or more processors to perform operations comprising: (apparatus, computer, memory, processor [0019], computer program, processor, memory [0054, Fig. 1 & 2])

Yang ‘685 in view of Moran further discloses the remaining limitations as shown in claim 1 above.

As per claims 2, 12 and 18, Yang ‘685 and Moran disclose claims 1, 12 and 17 set forth above.
Yang ‘685 discloses drilling acoustic signals includes drill sounds obtained by a downhole subassembly adjacent to a drill bit. (acoustic sensors … attached to or contained within the downhole sensor subassembly adjacent the drill bit and positioned to detect drill sounds during drilling operations [0010, 0018]).

As per claims 3, 14 and 19, Yang ‘685 and Moran disclose claims 1, 12 and 17 set forth above.
Yang ‘685 discloses generating the transformed data includes using a Fast Fourier Transformation (FFT) to transform the drilling acoustic signals into the transformed data. (employing a Fast Fourier Transform ‘FFT’ [0013, 0029-003, 0048, 0056]).
As per claims 4, 15 and 20, Yang ‘685 and Moran disclose claims 1, 12 and 17 set forth above.
Yang ‘685 discloses determining the physical properties of the rock includes: executing models to process the amplitudes of the de-noised significant data points; (petrophysical properties evaluation algorithm, FFT … and the acoustic characteristics evaluation algorithm, based on known mathematical equations , the petrophysical properties evaluation algorithm … is based on mathematical models, utilizing acoustic data [0072-0074, Figs. 7-8])

Moran discloses the relationship between physical properties of earth formation and RPM of drilling bit (relationships between measurements of … parameters of the earth formation and physical properties of … earth formation … affect the speed and/or economy with which … drilled, drilling conditions include … RPM [col 4 line 40 – col 5 line 50]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Moran to determine the physical properties of the rock includes: executing models to process the amplitudes of the de-noised significant data points; and accounting for the drill bit rotation rate for the improvement or enhancement of drilling operation.

As per claim 7, Yang ‘586 and Moran disclose claim 4 set forth above.
Yang ‘685 discloses the models include a lithology type evaluation model and a physical property evaluation model. (evaluation algorithm, include identifying lithology type of the rock undergoing drilling [0014, 0071], modeling techniques [0016-0017], evaluation algorithm, for petrophysical properties [0021, 0073-0074])

As per claim 11, Yang ‘586 and Moran disclose claim 1 set forth above.
Yang ‘586 discloses wherein the physical properties include porosity, water saturation, permeability, a presence of fractures, a lithology type, and a presence of hydrocarbons. (petrophysical properties include: lithology type, porosity, water saturation, and permeability [0029, 0031, 0048], different physical properties, presence of hydrocarbons, presence of fractures, etc. [0084])

	Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang ‘685 and Moran in view of Havens (US 20170067337 A1), hereinafter ‘Havens’.
As per claims 5 and 16, Yang ‘586 and Moran disclose claims 4 and 15 set forth above.
Yang ‘685 discloses accounting for the drill bit rotation rate includes accounting for a top drive rotation rate (a top drive system for rotating the drill string [0010, 0018], top drive drilling rig [0079, Fig. 9], the rotational action of the drill bit … is achieved by a top drive [0080]), but is silent regarding accounting for a mud motor rotation rate.

Havens discloses a mud motor rotating force linked with bit rotation speed (a mud motor, drill bit, rotating force [0067], bit speed [0078],  acoustic signal … obtaining a bit rotation speed [claim 13]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Havens to account for a top drive rotation rate and a mud motor rotation rate as a way to account for the drill bit rotation rate for the improvement or enhancement of drilling operation.

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yang ‘685 and Moran in view of Jardine (US 4958125 A), hereinafter ‘Jardin’.
As per claim 6, Yang ‘685 and Moran disclose claim 4 set forth above.
Although the set forth combined prior art discloses the amplitudes of the de-noised significant data points and the drill bit rotation rate, the combined prior art is silent regarding accounting for the drill bit rotation rate includes minimizing the effect of the drill bit rotation rate by normalizing the amplitudes of the de-noised significant data points by the drill bit rotation rate.

Jardine discloses normalizing the data to a drill bit rotation speed (spectrum, normalizing the data to a constant rotation speed of the drill bit [col 8 line 6-12, Fig. 6A-C]). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Jardin to minimize the effect of the drill bit rotation rate by normalizing the amplitudes of the de-noised significant data points by the drill bit rotation rate for the improvement or enhancement of drilling operation.

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yang ‘685 and Moran in view of Rodney (US 20180171772 A1), hereinafter ‘Rodney’.
As per claim 8, Yang ‘685 and Moran disclose claim 4 set forth above.
Although the set forth combined prior art discloses use of models, the combined prior art is silent regarding the models are direct models and are constructed from lithology physical properties, de-noised amplitudes of the de-noised significant data points, and the drill bit rotation rate.

Rodney discloses optimized drilling efficiency using various model parameters consisting of formation property, rotation speed and measured signal (drilling efficiency, spectral peaks, characteristic frequency, all of the model parameters [0099], drilling efficiency optimization, rotary speed sensor input,  [0104, Fig. 24], downhole formation evaluation sensor input [0105], real time formation property measurements [0146], properties of rock and bit signals [0183-0194]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Rodney to use direct models constructed using lithology physical properties, de-noised amplitudes of the de-noised significant data points, and the drill bit rotation rate for the improvement or enhancement of drilling operation.

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang ‘685 and Moran in view of Havens and Jardin.
As per claim 9, Yang ‘685 and Moran disclose claim 4 set forth above.
Yang ‘685 discloses the models are constructed from lithology physical properties and amplitudes of the de-noised significant data points (modeling, filtered FFT data, petrophysical properties [0073-0074, 0078], rotational action of a drill bit [0080]), but the combined prior art is silent regarding the models are indirect direct models and are constructed from normalized amplitudes of the de-noised significant data points normalized by the drill bit rotation rate.

Havens discloses acoustic signal containing bit rotation rates ((bit speed [0078], acoustic signal … obtaining a bit rotation speed [claim 13]).

Jardin discloses normalizing the data using bit rotation speed (spectrum, normalizing the data to a constant rotation speed of the drill bit [col 8 line 6-12, Fig. 6A-C]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Havens and Jardin to use indirect models constructed using lithology physical properties, normalized amplitudes of the de-noised significant data points normalized by the drill bit rotation rate for the improvement or enhancement of drilling operation.

	Claim  10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang ‘685 and Moran in view of Echols (US 20180293309 A1), hereinafter ‘Echols’.
As per claim 10, Yang ‘685 and Moran disclose claim 1 set forth above.
The set forth combined prior art is silent regarding omitting signals above a threshold frequency.

Echols discloses disregarding sound information above a predefined frequency (analysis method, disregarding the media files above … the predetermined frequency range [0034]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Echols to omitting signals above a threshold frequency when determining the lithological significant frequency range of the de-noised significant data points for the improvement or enhancement of drilling operation.
Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Aiello (US 20080068211 A1) discloses filtering noise including top drive rotation generated traces (noise … removed, noise generated by rotation … top drive of a drilling rig [abs], acoustic signal [0008]).
	Leggett (US 6088294 A) discloses filtering noise including background noise generated in a recording system (canceling back ground noise, system is programmed to record and memorize the background noise pattern, if a component of the received signals is strongly correlated with the noise pattern, such a component is removed [col 12 line 51 – col 13 line 12]).
	Yang ‘065 (US 20130080065 A1) discloses a lithological significant frequency range (lithological properties, at a much lower bandwidth requirement [0038]).
	Ng (US 20200056470 A1) discloses a relationship between physical property  and bit rotation rate (physical properties of the rock, RPM [0002]).
	Yang ‘157 (US 20130075157 A1) discloses drill sounds obtained by one or more acoustic sensors attached directly to a drive shaft or to an extension of the drive shaft of a drill rig on surface (connecting the acoustic sensor to a drive shaft of a drill rig or an extension of the driveshaft [0015, 0017, 0020, 0022, 0028-0029, 0048, 0057, Figs. 3-5, claims 1, 8-10]). 
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DOUGLAS KAY/Primary Examiner, Art Unit 2865